Petitioners were indicted by the Atlantic County grand jury for an alleged violation of the statute against gambling. They now apply for certiorari to remove the indictments into the Supreme Court in order to move to quash.
By stipulation it appears that subsequent to the present application, the petitioners entered a plea of guilty and sentence was imposed thereon, by reason of which the questions sought to be raised on the writs of certiorari have become academic so far as the petitioners are concerned and consequently the applications are denied, with costs. *Page 81